Exhibit 10.20

TWELFTH AMENDMENT TO CREDIT AGREEMENT AND FIFTH AMENDMENT TO PLEDGE AND SECURITY
AGREEMENT

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT AND FIFTH AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of January 17, 2020, is entered
into by and among U.S. AUTO PARTS NETWORK, INC., a Delaware corporation
(“Company”), PARTSBIN, INC., a Delaware corporation (“PartsBin”), LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops”), PRIVATE LABEL PARTS,
INC., a Delaware corporation (“Private Label Parts”), WHITNEY AUTOMOTIVE GROUP,
INC., a Delaware corporation (“Whitney Auto”, and together with the Company,
PartsBin, Local Body Shops and Private Label Parts, collectively, “Borrowers”
and each individually a “Borrower”), the other Loan Parties party hereto, the
Lenders (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).

RECITALS

A.         Borrowers, the other parties signatory thereto as “Loan Parties”
(each individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers.  Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement (as
amended by this Amendment).

B.         Borrowers, the other Loan Parties and Administrative Agent have
previously entered into that certain Pledge and Security Agreement, dated as of
April 26, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).

C.         Borrowers and the other Loan Parties have further requested that
Administrative Agent and the Lenders amend the Credit Agreement and the Security
Agreement, and Administrative Agent and the Lenders are willing to amend the
Credit Agreement and the Security Agreement pursuant to the terms and conditions
set forth herein.

D.         Each Borrower and each other Loan Party is entering into this
Amendment with the understanding and agreement that, except as specifically
provided herein, none of Administrative Agent’s or any Lender’s rights or
remedies as set forth in the Credit Agreement and the other Loan Documents are
being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.          Amendments to Credit Agreement.

a.    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their respective entirety to read as follows:

 








“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.14(c)), then
the Alternate Base Rate shall be the greater of clause (a) and (b) above and
shall be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Covenant Testing Trigger Period” means the period (a) commencing on any day
that Excess Availability (or solely during the Temporary Period, Modified Excess
Availability) is less than 10% of the aggregate amount of the Lenders’ Revolving
Commitments for any three (3) consecutive Business Days, and (b) continuing
until Excess Availability (or solely during the Temporary Period, Modified
Excess Availability) has been greater than or equal to 10% of the aggregate
amount of the Lenders’ Revolving Commitments at all times for 45 consecutive
calendar days.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

b.    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their proper alphabetical order:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement





2




Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its sole discretion.

“Benchmark Replacement Adjustment”  means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes”  means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date”  means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;





3




(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date”  means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

“Benchmark Unavailability Period”  means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Compounded SOFR”  means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;





4




provided,  further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Corresponding Tenor”  with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Early Opt-in Election”  means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower
Representative) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower Representative and the Lenders or by the Required
Lenders of written notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website”  means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Modified Excess Availability” shall mean, at any time, (a) an amount equal to
(i) the Borrowing Base minus (ii) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings), minus (b) the
aggregate amount of all outstanding trade payables of the Borrowers which have
been unpaid for more than 45 days after the due date therefor (other than trade
payables being contested or disputed by the Borrowers in good faith), as
determined by the Administrative Agent in its Permitted Discretion.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Temporary Period” means the period commencing on the Twelfth Amendment
Effective Date and continuing through and including March 31, 2020.





5




“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Twelfth Amendment Effective Date” means January 17, 2020.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

c.    Section 1.05 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 1.05.  Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(e), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.”

d.    Clause (i) of the last sentence in Section 2.06(b) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“(i) the LC Exposure shall not exceed $25,000,000 and”

e.    Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:





6




“SECTION 2.14. Alternate Rate of Interest; Illegality.

(a)         If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower Representative and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b)         If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert ABR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower Representative will upon demand from such
Lender (with a copy to the Administrative Agent), either prepay or convert all
Eurodollar Borrowings of such Lender to ABR  Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower Representative will also pay accrued interest on the
amount so prepaid or converted.

(c)         Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00





7




p.m. on the fifth (5th) Business Day after the Administrative Agent has posted
such proposed amendment to all Lenders and the Borrower Representative, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein.  Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBO Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

(d)         In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)         The Administrative Agent will promptly notify the Borrower
Representative and the Lenders of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, (ii) the implementation of any
Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period.  Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.14, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14.

(f)         Upon the Borrower Representative’s receipt of notice of the
commencement of a Benchmark Unavailability Period, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.”

f.     The parenthetical in Section 5.01(f) of the Credit Agreement is hereby
deleted and replaced with the following:

“(and for any week ending (x)  in a Reporting Trigger Period, or (y) during the
Temporary Period, in each case, within 3 Business Days of the end of each such
calendar week)”

g.    The first parenthetical in Section 5.01(g) of the Credit Agreement is
hereby deleted and replaced with the following:

“(and for any week ending (x) in a Reporting Trigger Period, or (y) during the
Temporary Period, in each case, within 3 Business Days of the end of each such
calendar week)”





8




h.    In the first line of Section 9.02(b) of the Credit Agreement, the text
“Neither” is hereby deleted and replaced with the text “Subject to Section
2.14(c) and (d), neither”.

2.          Amendment to Security Agreement.

a.    The following definition set forth in Article I of the Security Agreement
is hereby amended and restated to read in its entirety as follows:

“ ‘Dominion Trigger Period’ means the period (a) commencing on the date that (i)
an Event of Default occurs or (ii) Excess Availability (or solely during the
Temporary Period, Modified Excess Availability) is less than 12% of the
aggregate amount of the Lenders’ Revolving Commitments for any three (3)
consecutive Business Days and (b) continuing until, during the preceding sixty
(60) consecutive days, no Event of Default existed and Excess Availability (or
solely during the Temporary Period, Modified Excess Availability) has been
greater than 12% of the aggregate amount of the Lenders’ Revolving Commitments
at all times.”

3.          Conditions Precedent to Effectiveness of this Amendment.  The
following shall have occurred before this Amendment is effective:

a.    Amendment.  Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

b.    Representations and Warranties. The representations and warranties set
forth herein, and in the Credit Agreement and the Security Agreement (other than
any such representations or warranties that, by their terms, are specifically
made as of a date other than the date hereof), must be true and correct in all
material respects without duplication of any materiality qualifier contained
therein.

4.          Representations and Warranties.  Each Borrower and each other Loan
Party represents and warrants as follows:

a.    Authority.  Each Borrower and each other Loan Party has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party.  The execution, delivery, and
performance by each Borrower and each other Loan Party of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on such Borrower or such Loan Party.

b.    Enforceability.  This Amendment has been duly executed and delivered by
each Borrower and each other Loan Party.  This Amendment and each Loan Document
(as amended or modified hereby) is the legal, valid, and binding obligation of
each Borrower and each other Loan Party, enforceable against each Borrower and
each other Loan Party in accordance with its terms, and is in full force and
effect.

c.    Representations and Warranties.  The representations and warranties
contained in the Credit Agreement and the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof in all material respects without duplication of any materiality qualifier
contained therein as though made on and as of the





9




date hereof.

d.    No Default.  No event has occurred and is continuing that constitutes a
Default or Event of Default.

5.          Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.

6.          Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of the Amendment.

7.    Reference to and Effect on the Loan Documents.

a.    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

b.    Upon and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Security Agreement, and each reference in the other Loan
Documents to “the Security Agreement”, “thereof” or words of like import
referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.

c.    Except as specifically set forth in this Amendment, the Credit Agreement,
the Security Agreement and all other Loan Documents, are and shall continue to
be in full force and effect and are hereby in all respects ratified, and
confirmed and shall constitute the legal, valid, binding, and enforceable
obligations of each Borrower and the other Loan Parties to Administrative Agent
and the Lenders without defense, offset, claim, or contribution.

d.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power, or
remedy of Administrative Agent or any Lender under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

8.          Ratification.  Each Borrower and each other Loan Party hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and Security Agreement, as amended hereby, and the Loan
Documents effective as of the date hereof.

9.          Estoppel.  To induce Administrative Agent and Lenders to enter into
this Amendment and to induce Administrative Agent and the Lenders to continue to
make advances to Borrowers under the Credit Agreement, each Borrower and each
other Loan Party hereby acknowledges and agrees that, after giving effect to
this Amendment, as of the date hereof, there exists no Default or Event of
Default and no





10




right of offset, defense, counterclaim, or objection in favor of any Borrower or
any other Loan Party as against Administrative Agent or any Lender with respect
to the Obligations.

10.        Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11.        Severability.  In case any provision in this Amendment shall be
invalid, illegal, or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

12.        Submission of Amendment.  The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



11




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

 

 

 

 

 

U.S. AUTO PARTS NETWORK, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

PARTSBIN, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

LOCAL BODY SHOPS, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

PRIVATE LABEL PARTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

WHITNEY AUTOMOTIVE GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 





 




 

 

 

OTHER LOAN PARTIES:

 

 

 

LOBO MARKETING, INC.,

 

a Texas corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

PACIFIC 3PL, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

GO FIDO, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 

 

 

 

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By         /s/ Alfredo Gomez

 

Name: Alfredo Gomez

 

Title: General Counsel

 





 




 

ADMINISTRATIVE AGENT AND LENDER

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender and as Administrative Agent

 

 

 

 

 

By         /s/Nathan Shay

 

Name: /s/ Nathan Shay

 

Title: Authorized Officer

 

 

